Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements (Nos. 333-30085, 333-57028, 333-131341, 333-131658 and 333-158214) on Form S-8 of Ecology and Environment, Inc. of our report dated June 29, 2012, with respect to the statements of net assets available for benefits of Ecology and Environment, Inc. 401(k) Plan as of December 31, 2011 and 2010, the related statements of changes in net assets available for benefits for the years then ended, and the related supplemental schedule as of December 31, 2011, which report appears in the December 31, 2011 annual report on Form 11-K of Ecology and Environment, Inc. 401(k) Plan. /s/ Schneider Downs & Co., Inc. Pittsburgh, Pennsylvania June 29, 2012
